Lahtinen, J. (dissenting).
Respectfully, we dissent. Relocation cases often involve particularly vexing issues (see Matter of Tropea v Tropea, 87 NY2d 727, 736 [1996] [characterizing relocation cases as presenting “some of the knottiest and most disturbing problems” faced by courts]). This is such a case; on that point, all are in agreement.
Family Court heard the testimony of the parties as well as the other witnesses. It observed and listened to the child while conducting an in camera interview. Recognizing the importance of viewing witnesses to the evaluation of their “testimony, character and sincerity” when weighing factors pertinent to a child’s best interest (Eschbach v Eschbach, 56 NY2d 167, 173 [1982]), we typically do not disturb the determination of the trial court in a case of this nature so long as its determination is supported by a sound and substantial basis in the record (see Matter of Vargas v Dixon, 78 AD3d 1431, 1433 [2010]; Matter of Winn v Cutting, 39 AD3d 1000, 1001 [2007]; Matter of Leach v Santiago, 20 AD3d 715, 716 [2005], lv denied 6 NY3d 702 [2005]; Matter of Grathwol v Grathwol, 285 AD2d 957, 958 [2001]). In a detailed, well-reasoned decision that thoroughly discussed and weighed relevant factors, Family Court determined that relocation was in the best interest of the child. In our view, there is a sound and substantial basis in the record supporting Family Court’s determination. Accordingly, we would affirm.
Rose, J., concurs. Ordered that the order is reversed, on the law, without costs, petition dismissed and the order entered December 21, 2007 shall remain in full force and effect subject to the 30-day stay imposed herein.